426 F.2d 311
Rassie Lester WILLIAMS, Appellant,v.LAMBERT'S POINT DOCKS, INC., Ringdals Rederi A/S, OlavRingdals Tankrederi A/S, Skibs A/S Ringulv, and Skibs A/SRingwood, Appellees, v. SOUTHERN STEVEDORING CORPORATION,Appellee, v. LAMBERT'S POINT DOCKS, INC., Appellee.
No. 13879.
United States Court of Appeals, Fourth Circuit.
Argued April 10, 1970.Decided June 4, 1970.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; John A. MacKenzie, Judge,
Leonard B. Sachs, Norfolk, Va., for appellant.
Richard M. Swope, Norfolk, Va.  (Jack E. Greer and Williams, Worrell, Kelly & Worthington, Norfolk, Va., on the brief), for appellee Lambert's Point Docks, Inc.
John W. Winston, Norfolk, Va.  (Seawell, McCoy, Winston & Dalton, Norfolk, Va., on the brief), for appellee Ringdals Rederi A/S.
Before BOREMAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Plaintiff below, Rassie Lester Williams, a longshoreman employed by Southern Stevedoring Corporation, appeals from the district court's decision upon his claim for damages for personal injuries resulting from a fall while he was working as a gangwayman with fellow employees in loading scrap metal aboard a ship.


2
Upon consideration of the record, briefs and oral argument we find no reversible error.  The judgment below will be


3
Affirmed.